Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 01, 2021

The Court of Appeals hereby passes the following order:

A21A1018. PORTER v. THE STATE.

      Graylin C. Ward has filed a “Notice of Withdrawal From the Trial Court,”

advising this Court that the lower court permitted him to withdraw as counsel of

record for appellant, Jackie Porter. Indeed, the record shows that the trial court

permitted Ward to withdraw as Porter’s counsel below, and on the same day, Ward

filed a notice of appeal on Porter’s behalf. But Porter’s constitutional “right to

effective assistance of counsel extends to a direct appeal from his criminal

conviction.” Garland v. State, 283 Ga. 201, 202 (657 S.E.2d 842) (2008). And here,

nothing in the record suggests that the trial court appointed replacement counsel or

confirmed that Porter desired to waive his right to appellate counsel. The trial court’s

order simply granted Ward’s withdrawal motion and provided that all future legal

notices and pleadings should be served on Porter directly.

      Because Porter is entitled to appointed counsel in this direct appeal from his

conviction, we REMAND this case for the trial court to either appoint counsel to

represent Porter or confirm that Porter has chosen to waive his right to appellate
counsel. And to the extent that Ward’s “notice” to this Court can be construed as a

motion to withdraw as counsel of record in this appeal, it is DENIED AS MOOT.

Porter shall have 30 days from the trial court’s written order resolving this matter to

file a notice of appeal.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/01/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.